Filed 6/29/21 In re S.B. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re S.B., a Person Coming Under
 the Juvenile Court Law.


 SOLANO COUNTY HEALTH AND
 SOCIAL SERVICES
 DEPARTMENT,
                                                                        A160627
           Plaintiff and Respondent,
 v.
                                                                        (Solano County
 SARAH B.,
                                                                        Super. Ct. No. J44883)
           Defendant and Appellant.


         The juvenile court sustained allegations Sarah B. (mother) has a
history of leaving her three children without appropriate parental
supervision, declared them dependents, and removed them from her custody.
She now appeals the disposition order, arguing the court erred in asserting
dependency jurisdiction and, at a minimum, the children should not have
been removed from her physical custody during the dependency case.
         We affirm.




                                                               1
                                 BACKGROUND
      In late January 2020,1 mother began renting a bedroom for her and her
three children in the Vallejo, California home of a man she had met through
her sister and nephew (we refer to him as “housemate”). At the time, her
older daughter, S., was eleven years old, her son, D., was nine, and her
younger daughter, I., was five.
      Her son has asthma which, although usually managed at home, had
necessitated many trips to the hospital (eight or ten times in the previous
three years). On Monday, March 2, a little more than a month after the
family had moved in to the shared home, the nine-year-old boy had a severe
asthma attack at about 2 a.m. and mother took him to the hospital in the
middle of the night. The two didn’t return home until about 5 a.m. Then,
around 9:00 a.m., mother left home.
      The next day, Tuesday, March 3, mother’s housemate contacted the
local child welfare agency to report mother had left her children alone
overnight, since around 9:00 the previous morning. Her housemate stayed
home from work that day because he didn’t want to leave the children alone.
He was instructed to contact local law enforcement and did so. At around
2:00 that afternoon, local sheriff deputies were dispatched to the home in
response to his call. The housemate reported to law enforcement officials
that he works full-time and usually is not home, and that on several prior
occasions mother had left the children unattended for several hours.
      Sheriff deputies reported that the children appeared to be in good
health; the house was furnished and clean; the kitchen had adequate food,
although they could not determine whether the children were properly eating



      1   All further dates are in that year.


                                         2
meals; the children were clean; and “[n]o immediate danger in the home itself
was present.”
      The sheriff deputies spoke to the two girls. The older daughter, S., lied
about her and her brother’s ages, claiming she was 13 (not 11) and that her
brother was 10 (not 9). S. also said she is home schooled and that the last
time was about two months ago. She refused to answer any other questions.
The younger daughter, five-year-old I., said she hadn’t spoken to her mother
since the previous day and didn’t know where she was.
      One of the sheriff deputies also contacted and spoke with mother’s
sister, J.G., who declined to take custody of the children and reported that
mother consistently leaves the children with strangers for days at a time.
      One of the sheriff deputies left a message for mother who then returned
his call. She said she was in Sacramento working and could not come back to
take care of the children, told the officer it was none of his business when she
was going to return to Vallejo and said she made arrangements with a niece
to come get the children. Someone identifying herself as the unknown niece
then called and said she would come from East Oakland to get the children
after an appointment but did not say when, and she hung up before the
sheriff deputy could get her contact information. After about an hour-and-a-
half of waiting, the children were taken into temporary protective custody.
Mother then contacted a sheriff’s deputy to give her account of the situation;
she reported that her housemate had agreed to watch her children but then
changed his mind and contacted law enforcement after she refused his sexual
advances.
      According to the detention report, a social worker interviewed the three
children and the housemate on the day the children were removed from the
home (March 3) and interviewed mother the next day (March 4).



                                       3
      The older daughter, S., told the social worker she didn’t know what
mother does for work, and the family has moved around a lot for reasons she
could not talk about. She said they had moved to Vallejo about two months
ago and that the housemate sometimes takes care of them when mother is
away. When mother left them the previous morning (March 2), mother told
the children she was going to pick someone up but didn’t say who or where or
when she would return. Mother didn’t leave them with a cell phone for
emergencies, but S. said she could contact mother by email on her computer.
She told the social worker that since their mother left, she had been in charge
of cooking for her siblings and taking care of them. She said she made
breakfast that morning but couldn’t remember what they ate. S. also said
her mother had left them at home multiple times. Mother instructed them to
keep the doors locked, not to open the door to anyone or allow anyone inside
the house; otherwise, mother told them, S. and her siblings would be taken
away by CPS.2 Repeating the lie she told a deputy sheriff, S. told the social
worker that she’s an adult even though she’s only 13 years old and that she
takes care of her siblings when their mother leaves them home alone. S. said
she has an aunt named [D.] who lives close by but doesn’t have a way of
contacting her, and that mother doesn’t have a good relationship with the
rest of her family who live in Louisiana. S. also reported that she and her
siblings were being homeschooled because mother said public school was too
expensive.
      Nine-year-old D. told the social worker the family had moved to
California from Nevada two months ago, he didn’t know his mother’s

      2 At the detention hearing, the social worker testified S. would not
reveal how often mother left her and her siblings at home, including
overnight (“[S.] wouldn’t tell me. She said she didn’t want to tell me
anything”).


                                       4
whereabouts since she left the prior day but that he can take care of himself
because he’s taking karate lessons.
      Five-year-old I. also didn’t know her mother’s whereabouts since
mother left the children the prior day, told the social worker she was hungry
and couldn’t remember what she had for breakfast.
      The housemate reported to the social worker that mother had stopped
working about two weeks after moving in, was behind on rent, and leaves the
children unsupervised for hours at a time. He said she doesn’t tell him when
she leaves the house, she doesn’t make childcare arrangements with him
because she doesn’t feel obligated to do so, and when he returns from work to
find the children alone and without any food he cooks for them and makes
sure they’re safe until she returns. He reported that this was the first time
she’d left them in his house overnight. He also said he thought mother has
her children well-trained, because they stay locked up in their bedroom for
hours and don’t even come out to eat. He also said the children told him that
when they lived in a motel, she would leave them overnight with no adult
supervision for two or three days, and that the family members who had
introduced him to mother (a sister and nephew in Albany) had told him she
had been leaving the children unsupervised for years. He told the social
worker mother had begun “acting up” when he asked for rent, and he
expressed concern about her mental stability.
      Mother told the social worker she couldn’t recall how many times she’d
left her children at home by themselves, didn’t think she was breaking the
law by doing so, and stated “there is no law against leaving minors at home
unsupervised.” She said S. was mature enough to take care of her siblings
without adult supervision and said (incorrectly) that S. was 13 years old. She
said she drives a delivery truck and was too tired to drive home from



                                       5
Sacramento on the night of March 2. She said she usually leaves the children
in the care of her housemate when she goes to work but that he called law
enforcement because she declined to be in a romantic relationship with him.
She also confirmed that she homeschools the children, using an informal
curriculum of her own creation. Mother reported she was planning to move
in temporarily with her sister-in-law D.B. in Berkeley, California and then
move to a family rental property in Tracy, California. The social worker
offered to get mother a childcare referral but mother declined, saying she
didn’t want a stranger taking care of her children.
        Thereafter, on March 5, the Solano County Health and Social Services
Department (“department”) filed a dependency petition under Welfare and
Institutions Code section 300 alleging mother placed the children at risk of
serious physical harm as a result of her failure or inability to supervise or
protect them.3 The operative factual allegations (set forth in paragraph b-1)
were as follows: “The minors, [S.] (13 years old; DOB: 05/03/2006), [D.] (10
years old; DOB: 12/24/2009), and [I.] (5 years old; DOB: [omitted]) are at
substantial risk of suffering serious physical harm or illness, in that the
mother, Sarah [B.], has a history of failing to provide adequate care and
supervision whereby the children are left with an unrelated caregiver,
without prior consent from the unrelated party or providing a phone number
or location where she can be contacted for periods of up to five days. Such
actions by the mother places [sic] the children, [S.], [D.] and [I.] at substantial
risk of suffering serious physical harm or illness.”




        3   All further statutory references are to the Welfare and Institutions
Code.


                                          6
      The petition also contained allegations about the children’s absentee
fathers. It alleged the whereabouts of the fathers of the two girls were
unknown, and the boy’s father had had no contact with him for two years.4
      After a contested detention hearing (held on March 6 and 9), the
children were ordered detained. Among other subjects, mother disclosed
details about her son’s asthma. Pending further proceedings the court
ordered the department to provide mother with parenting education, mental
health services, a housing referral, and child care services, services the
department had recommended as a means of avoiding the need for continuing
the children in out-of-home care.
      After the detention hearing, the department discovered through a
records check that the two older children’s ages were incorrect, and S. then
admitted she had lied to police about her and her brother’s ages to appear
older so they would not be taken away.
      Another social worker interviewed mother again after the detention
hearing (on March 25). Mother adamantly denied leaving her children in
other people’s care for five days at a time. She was estranged from her sister
J.G., who had communicated with local law enforcement on the day the
children were taken into protective custody, and mother expressed strong
negative views about her sister. She said that her housemate had agreed to
look after the children on the day he contacted authorities, that she regularly
made arrangements with him to care for them while she worked, and that
sometimes her niece would care for the children too. She said the children
were always told they could reach her by email, by going to a neighbor’s
house to use a phone, or to press “ring doorbell” to reach her. She reported


      4  Eventually, the two younger children, D. and I., were placed with
their fathers during the course of the case.


                                        7
that previously, before she lived there, she used to drop her children off at the
home of her best friend, J., who lived in South San Francisco, while she
worked, sometimes overnight. Infrequently, she said she also used to get
childcare from a nanny named Mandy, whose contact information she
declined to provide.
      Mother told the department she had been planning to move out of the
home on Wednesday, March 4 (i.e., the day after her children were taken into
custody), because her housemate had been making unwanted sexual
advances toward her, he became aggressive when she resisted which made
her feel unsafe, and she felt she had to leave. She had even completed a
safety plan with La Casa Madres (presumably, a women’s shelter) to help her
get out and was planning to move to a brother’s home in Tracy, California.
      The jurisdiction report filed before the hearing (on March 26) described
mother’s March 25 interview and contained new details about mother’s prior
child welfare history. About 16 years earlier, in 2004, there had been three
referrals for general neglect involving mother’s two older (now college-aged)
sons, none substantiated.5
      While the jurisdiction hearing was trailing, the children were
interviewed a second time by the department, on April 15.6 When asked
about the incident that led to the referral, D. said he was not alone all the
time but only “a little bit,” and that because [S.] is 13 years old (misstating

      5 One involved allegations the boys were not being properly supervised
during weekends with mother, who left the boys with an aunt when she
worked on weekends, and one of the boys was getting beat up. The
allegations did not meet the criteria for an investigation and it was not
pursued. The other two involved allegations of possible sexualized behavior
by the boys; the allegations were found to be inconclusive and the only
recommendation was therapy for the boys.
      6   Their interviews were reported in the May 29 disposition report.


                                        8
her age), they were only alone for two to three hours. He disclosed that he
and his sisters often stay at home alone but said that he is watched either by
friends or by S.
      S. and I. were interviewed together, by video conference due to the
COVID-19 pandemic. Despite the social worker’s requests, S. wouldn’t allow
I. to join the interview. S. shared some information about the family’s
struggles to find stable housing, and when asked why the family had moved
so frequently she said, “How do I say this? We had trouble.” Asked about the
incident that led to the referral, S. said it was “not a big deal,” that she hated
the housemate for calling law enforcement simply because he did not see
mother for “forty-eight (48) hours,” and that he could have waited until it had
been a week. The report also noted, “When asked who normally cares for
them when [mother] is not available or working, [S.] did not want to answer
the question and engaged with [I.] in play off the screen. When [S.] returned
to the screen, she stated, ‘Here is the thing, my mom went and did stuff, but I
was at school.’ When asked who cares for [I.] and [D.] when she was in
school, [S.] stated she could not recall.”
      The disposition report prepared on May 29 described these follow-up
interviews, as well as the agency’s inability to evaluate mother’s present
circumstances. Mother had refused to engage with the agency, and the
agency didn’t even know where she was currently living. We discuss the
latter subject in greater detail below.
      The disposition report also discussed an interview with mother’s
estranged sister, J.G., who had allowed mother and the children to live with
her three times, most recently about a year and half earlier (in December
2018). According to J.G., mother often left the children alone in the bedroom,
and J.G. would not even know if the children were home until she heard



                                          9
them. Mother also would “sequester” herself and the children in the home
and she would not allow the children to eat the food J.G. shared with them.
One time, J.G. recalled, mother left the children alone past dinnertime and
when J.G. encouraged them to come out of the bedroom to eat with her, they
were apprehensive and said they could wait because mother had instructed
them not to share her food. She managed to feed them anyway, but mother
was upset when she came home later and found out. J.G. also reported that
sometimes in the past, mother would show up at her home in the middle of
the night alone and when J.G. asked where the children were, mother either
would not answer or would say they were with a nanny.
        J.G. also conveyed information she had been told by the Vallejo
housemate who had reported mother to child welfare authorities: that
mother would often leave the children for two days at a time, forcing the
housemate to ask neighbors to stay with the children because he didn’t want
to leave them alone when he went to work. The housemate also told J.G. he
was worried because there was no food for the children and so he had to feed
them.
        J.G. also reported that their own mother would often leave them home
alone when mother was around nine years old (and J.G. was around 15),
when their mother was dating the man to whom she eventually became re-
married.
        Another of mother’s sisters, P.G., who had had significant contact with
the children (the time period was not specified), reported they often went
without enough food, were consistently dressed inappropriately for the
weather and typically were “not doing well.” She also reported that when S.
was an infant, her older brother J. (who was then five or six years old) was
left alone with the baby and dropped her in the bathtub; S. was unharmed,



                                       10
but when mother returned home she was furious and said J. had tried to kill
S.
      The May 29 disposition report assessed the safety risk of returning the
children to mother as “high.” The reasons were “[t]he number of prior neglect
investigations,” “one prior abuse investigation,” mother’s “unaddressed
mental health concerns,” her “lack of support systems and the family’s
isolation from others,” and “[t]he Department’s inability to engage [mother]
and further assess her current living situation and circumstances.” The
department recommended all three children be adjudged dependents and
that mother receive reunification services with respect to S. and D., but
recommended terminating jurisdiction with regard to the younger daughter I.
with an award of full physical custody to her father in Louisiana (and shared
legal custody).
      A contested combined jurisdiction/disposition hearing commenced on
July 23, with concluding arguments and a ruling in the disposition hearing
on July 29. By this point, mother’s older daughter S. was in her third foster
care placement (not including her emergency placement), D. had been moved
from foster care to the home of his presumed father in Union City, California,
and mother’s younger daughter I. was on an extended home visit with her
father in Louisiana, whose home had been assessed and approved as a
potential placement. A social worker and mother were the only witnesses at
the combined jurisdiction/disposition hearing. Their testimony is accurately
summarized in the respondent’s brief.
      At the conclusion of the combined hearing, the court sustained the
jurisdictional allegations, declared the children dependents and ordered them
removed from mother’s custody and ordered reunification services. I. was




                                      11
placed with her father in Louisiana, D. was placed with his father in Union
City, and S. was continued in foster care.
      In taking jurisdiction, the juvenile court explained that, “There is
corroborating evidence that the mother has left the minors unattended from
both [housemate], [S.] and [mother’s] sisters. There’s various instances that
are reported here.” On the same date (July 23), the court signed written
jurisdictional findings and orders.
      The juvenile court explained the basis for its disposition ruling as
follows: “[T]he evidence that comes in these cases is sometimes what’s
testified to in court, sometimes it’s in the reports. There was evidence that I
took from the reports regarding comments by your relatives about leaving the
children alone and also by, frankly, the children’s own statements, mostly
[S.’s], about leaving them alone, which struck me as putting them at risk
given their ages. The fact that they’re not going to school, based on the
description of your work requirements, I don’t see how you can possibly be
homeschooling them appropriately. And so that’s the evidence that was
presented to me that essentially persuaded me to rule as I did.
      “It seems to me since you strike me as being an intelligent person that
you could get through this process fairly quickly, but it’s going to take a little
bit of cooperation between you and the Department to work through this
until the Court is going to be satisfied that your children are going to be safe,
so that would be my suggestion to you.”
      Mother filed this appeal on July 29, after the juvenile court’s oral
rulings.
      The court signed written dispositional findings and orders, entered on
August 4 in S.’s case and on August 14 in her two siblings’ cases.




                                        12
      We treat the notice of appeal as having been filed immediately after the
juvenile court issued its written findings and orders. (See Cal. Rules of
Court, rule 8.104(d)&(e).)
                                  DISCUSSION
                                          I.
                                   Jurisdiction
      Mother challenges the court’s exercise of jurisdiction on two grounds.
She contends the petition did not allege facts sufficient to support
dependency jurisdiction under section 300. She also argues the evidence was
insufficient to justify jurisdiction because there is no substantial evidence she
placed her children at risk.
      A.     Sufficiency of the Petition
      A dependency petition must contain “A concise statement of facts,
separately stated, to support the conclusion that the child upon whose behalf
the petition is being brought is a person within the definition of each of the
sections and subdivisions under which the proceedings are being instituted.”
(§ 332, subd. (f).) Here, the petition alleged dependency jurisdiction under
subdivision (b) of section 300, which requires proof that “The child has
suffered, or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child . . . .”7


      7 It also alleged jurisdiction under subdivision (g) of section 300, which
applies when, among other circumstances, “a relative or other adult
custodian with whom the child resides or has been left is unwilling or unable
to provide care or support for the child, the whereabouts of the parent are
unknown, and reasonable efforts to locate the parent have been
unsuccessful.” (§ 300, subd. (g).) However, we agree with mother that the
department’s allegations concerning the unknown whereabouts of the
children’s three fathers do not, standing alone, support the exercise of

                                         13
      Mother argues the petition does not sufficiently allege “how the
children were left at any risk of physical harm, let alone serious physical and
substantial risk thereof.” She says the allegations “fail on their face due to
absolutely no risk of physical harm to the children or lack of inappropriate
care by mother.”
      It is unnecessary to address this contention. As the department
argues, “If the jurisdictional findings are supported by substantial evidence,
the adequacy of the petition is irrelevant. [Citation.] The only exception
occurs when a parent claims a petition fails to provide actual notice of the
factual allegations. Unless the alleged factual deficiencies result in a
miscarriage of justice, the reversal of a jurisdictional order supported by
substantial evidence is unwarranted.” (In re Javier G. (2006)
137 Cal.App.4th 453, 458-459.) The department points out mother’s opening
brief “does not raise the exception, lack of actual notice of the factual
allegations.” She argues only that the petition’s allegations “fail on their face
due to absolutely no risk of physical harm to the children or lack of
inappropriate care by mother.” Therefore, mother’s facial challenge to the
petition is irrelevant if, as we next conclude, the court’s jurisdictional
findings are supported by substantial evidence.8


jurisdiction. Simply put, the fact a child has one absentee parent is not a
basis for dependency jurisdiction. (See In re Anthony G. (2011) 194
Cal.App.4th 1060, 1065-1066; In re Janet T. (2001) 93 Cal.App.4th 377, 392
(Janet T.).) Accordingly, our analysis focuses solely on the assertion of
jurisdiction under subdivision (b) of section 300.
      8 Mother argues in her opening brief the petition’s allegations are
“vague and remote on time, and fail[] to specify for how long mother leaves
the children with an unrelated adult so that the court could determine if that
length of time places the children at serious risk of substantial physical
harm.” But that is not a claim of inadequate notice. (See, e.g., In re
Javier G., supra, 137 Cal.App.4th at p. 459 [reviewing jurisdictional order

                                        14
      In her reply brief, mother argues for the first time that the petition did
not give her adequate notice of the department’s claims against her.
Specifically, she argues that the petition’s reference to her “ ‘history’ and
some unidentified time frame . . . does not give a parent adequate notice as to
how to defend against such blur of allegations of her generally legal
conduct—that is[,] leaving her children with an adult or even alone” so that
she can go to work. This point is forfeited, however, because it was not
asserted in the opening brief. (See People v. Morales (2020) 10 Cal.5th 76, 98;
People v. Maxwell (2020) 58 Cal.App.5th 546, 557, fn. 4.)
      Even if the point were not forfeited, we would reject it under the very
case that mother cites, which held a parent’s challenge to the sufficiency of
the petition was moot. (In re John M. (2012) 212 Cal.App.4th 1117, 1123
(John M.).) The appellate court explained: “by the time of the hearing the
petition was accompanied by several DCFS reports. Under these
circumstances, mother cannot argue she had prejudicially inadequate notice
of the allegations against her. [Citation.] We conclude below that
substantial evidence supported the juvenile court’s assertion of jurisdiction.
Thus, we need not consider mother’s argument that the petition was facially
insufficient.” (Id. at pp. 1123-1124.) For the same reason, neither must we.
      Further, the petition did give mother “sufficient notice of the specific
facts on which the dependency petition was based to enable [her] to respond
to its allegations.” (In re T.V. (2013) 217 Cal.App.4th 126, 132.) It alleged
she had “a history of failing to provide adequate care and supervision” by
leaving the children “with an unrelated caregiver, without prior consent from



only for substantial evidence, because mother’s argument the petition was “
‘poorly and inadequately worded’ ” is not a claim she received inadequate
notice of its allegations].)


                                        15
the unrelated party or providing a phone number or location where she can
be contacted for periods of up to five days” (italics added), and that “[s]uch
actions” placed the children at substantial risk of suffering serious physical
harm or illness. The allegations were not limited to the single occasion that
prompted her housemate to contact child welfare authorities but, rather, “can
be read broadly to show that the type of . . . conduct in which [mother]
engaged on that date” put the children at substantial risk of physical harm or
illness, and thus “specif[ied] parental conduct that contributed to the need for
protection.” (In re T.V., at p. 132 [rejecting facial challenge to sufficiency of
dependency petition alleging parents “periodically” exposed child to violent
confrontations, and alleged specific facts concerning one incident when child
was not present].) In sum, mother cannot have been surprised to litigate the
basic issue that brought her to the attention of the dependency court, which
is whether she had a history of leaving her children unattended repeatedly
and for such long periods of time that it placed them at substantial risk of
serious injury or illness.
      We now turn to the adequacy of the evidence to sustain jurisdiction on
that basis.9




      9 Our focus in this analysis is on mother’s conduct in leaving her
children unattended. Although the department became concerned over the
course of its investigation with the children’s lack of schooling and the
juvenile court also noted concerns about this in its dispositional ruling, that
was not the basis of the petition. “We cannot affirm a jurisdictional finding
that was never alleged . . . in the trial court.” (In re V.M. (2010)
191 Cal.App.4th 245, 253.)


                                        16
      C.    Jurisdictional Findings
      As noted, mother argues the evidence was insufficient to sustain a
finding the children were placed at substantial risk of serious physical harm
or illness under section 300, subdivision (b).
      Mother has not summarized any evidence from the combined
jurisdiction and disposition hearing, which encompasses approximately 100
pages of reporter’s transcript, an 18-page detention report, a 22-page
jurisdiction report, and a 68-page disposition report. In the argument section
of her brief, she merely discusses isolated portions of the evidence that favor
her position regarding jurisdiction. By presenting an incomplete and one-
sided treatment of the record, mother has forfeited her challenge to the
sufficiency of the evidence. An appellant who challenges the sufficiency of
the evidence must set forth “ ‘all material evidence on the point . . . and not
merely their own evidence. [Citation.] Failure to do so amounts to waiver of
the alleged error and we may presume that the record contains evidence to
sustain every finding of fact.’ ” (Toigo v. Town of Ross (1998) 70 Cal.App.4th
309, 317 [argument deemed forfeited]; accord, Benson v. Kwikset Corp. (2007)
152 Cal.App.4th 1254, 1273 [same].) Although it is therefore appropriate to
reject mother’s conclusory challenge to the sufficiency of the evidence without
discussion, we will briefly address the evidence supporting the court’s
jurisdictional findings. (Toigo, at p. 317.)
      “ ‘In reviewing the jurisdictional findings and the disposition, we look to
see if substantial evidence, contradicted or uncontradicted, supports them.
[Citation.] In making this determination, we draw all reasonable inferences
from the evidence to support the findings and orders of the dependency court;
we review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are the



                                        17
province of the trial court.’ ” (In re R.T. (2017) 3 Cal.5th 622, 633 (R.T.).)
Moreover, “we consider the entire record to determine whether substantial
evidence supports the juvenile court’s findings . . . and affirm the order even
if other evidence supports a contrary finding. [Citations.] The appellant has
the burden of showing there is no evidence of a sufficiently substantial nature
to support the findings or order.” (In re T.V., supra, 217 Cal.App.4th at
p. 133.)
      Here, there is substantial evidence mother regularly left her children
unsupervised without adult supervision for long periods, including sometimes
overnight. Although mother maintained she had an arrangement with her
housemate to care for the children on the night she left them alone, the
housemate disputed that, and even S. told the social worker that she was the
one who was caring for her younger siblings on that occasion. Although the
children and the home were clean and orderly, the younger daughter I. was
hungry and couldn’t remember eating breakfast that day. And this was not
an isolated occurrence. Mother’s sister J.G. described mother leaving the
children alone in her home when they lived with her, and mother showing up
unannounced in the middle of the night on other occasions refusing to say
who was looking after the children. The children told the housemate that
mother left them alone for several days in a motel room when they lived in
Nevada. The housemate told J.G. mother would leave the children alone for
two days at a time, forcing him to ask neighbors to help out. S. essentially
clammed up when asked (by a social worker, in her April 15 interview) who
normally cares for the children when mother is unavailable or working. The
juvenile court could infer from the statement by the little boy D. that he can
take care of himself because he’s taking karate lessons that he was
accustomed to doing so; and, indeed, D. disclosed in his April 15 interview



                                        18
that the children often were left home alone without adult supervision. And
perhaps most telling, S. told a social worker the housemate should have
waited a week before calling law enforcement, not “forty-eight hours,” from
which the court could reasonably infer she was accustomed to being left alone
for periods exceeding two days.
      Moreover, the juvenile court could reasonably infer that mother and
her older daughter S. were not forthcoming about the true extent of mother’s
lax supervision and that they actively sought to conceal it. Both mother and
S. lied to the department (and police) about the children’s ages. And both
mother and S. were quite secretive about their family life and exhibited an
extreme distrust of child welfare authorities. For example, S. had been
instructed to keep all doors locked and not let anyone into the home to avoid
CPS involvement. A social worker testified S. wasn’t comfortable in therapy
for fear of revealing information that might result in a mandated report by
her therapist, and mother herself didn’t want any therapy, testifying at the
hearing she didn’t need any more therapy. Mother herself was resistant to
both law enforcement and child welfare officials during the initial
investigation; she even refused the department’s offer of a childcare referral.
All of these efforts to resist investigation and refuse assistance could
reasonably give the juvenile court cause for concern over the children’s safety.
(See In re E.E. (2020) 49 Cal.App.5th 195, 213-216 [substantial evidence
supports jurisdictional finding that children were at risk of suffering serious
harm from neglect because mother was “evasive and resisted investigation
and help” from child welfare authorities].)
      Given this substantial evidence of chronic parental neglect, the juvenile
court also could reasonably infer a risk of serious physical harm or illness to
the children. This case is similar to In re K.B. (2021) 59 Cal.App.5th 593



                                       19
(K.B.), which affirmed the assertion of dependency jurisdiction over three
older children (ages 14, 10 and 7) who were regularly left unsupervised in
their parents’ home (in that case, because their parents were abusing drugs
and alcohol), and it also affirmed the children’s removal from parental
custody.10 In holding that sufficient evidence supported a finding that
mother’s neglect of her children put them at substantial risk of serious
physical harm, the appellate court explained: “The mother routinely
disappeared from her children’s lives at about 5:00 p.m. until they woke her
the next morning for school. . . . The resulting failure to supervise the
children put them at serious risk. Without supervision, nothing protects
children from a world of serious and sudden danger.” (K.B., at pp. 600-601.)
It went on: “[S]ufficient evidence shows [mother] created a serious risk of
physical harm to her children. She left them unsupervised most of the time
they were home. Children are immature, inquisitive, clever about escaping,
and inexperienced with life’s hazards. With impulsive urges and without
much judgment about what could go wrong, children need supervision. A
speeding car, a fire, a fall, a predator: disasters can strike swiftly and
without warning. [¶] The juvenile court fairly could infer the mother left her
children largely unsupervised every evening. The mother goes to bed or
becomes unavailable each evening around 5:00 p.m. The father similarly is
asleep or in his room for most of the time he is at home. The only other adult
in the household, the maternal grandfather, does not return from work until



      10 Although the lack of supervision in K.B. was due to parental drug
abuse whereas in this case mother left her children unsupervised in order to
work, that distinction is immaterial. “[T]he first clause of
section 300[, subdivision] (b)(1) authorizes dependency jurisdiction without a
finding that a parent is at fault or blameworthy for her failure or inability to
supervise or protect her child.” (R.T., supra, 3 Cal.5th at p. 624.)


                                       20
night time. . . . [¶] The court need not wait for disaster to strike before
asserting jurisdiction. [Citation.] This is why the statute uses the word
‘risk.’ ” (K.B., at pp. 602-603.)
      Furthermore, the fact that a grandfather lived with the family did not
ameliorate the risk. The appellate court held the juvenile court could infer
that the grandfather’s help would not supply adequate supervision for the
children, because he claimed to be unaware of the parents’ drug use, and he
worked all day and was only home at night. (K.B., supra, 59 Cal.App.5th at
pp. 605-606.)
      This case is practically on all fours with K.B. Like the live-in
grandfather in that case, the juvenile court could infer mother’s housemate
could not safely supervise the children at all times because he worked all day
(and only reluctantly stayed home from work on one occasion to look after
them). And although in some ways, the extent of risk involved in K.B. was
greater because the children were abandoned every night (due to parental
drug abuse) whereas this case involves less regular periods of neglect, in
some ways the extent of risk involved in K.B. was less serious. Here there is
substantial evidence mother has left her children unattended for days at a
time, which was not true in K.B. Moreover, these children are younger than
the children in K.B. and therefore even less inherently capable of caring for
themselves, guarding against perils and dealing with emergencies: by the
time of the contested hearing, S. was only twelve years old, D. was nine and I.
was five. And one of them, D., has a serious medical condition that has
required emergency hospital care. Risk is risk, and, “The court need not wait
for disaster to strike before asserting jurisdiction.” (K.B., supra,
59 Cal.App.5th at p. 603.)




                                        21
      Moreover, in evaluating the risk that mother’s behavior posed, the
juvenile court could properly consider mother’s attitude. Her “comments and
conduct offered no indication that this was a unique situation or that mother
was unlikely to engage in similar behavior in the future,” because for the
most part she did not even acknowledge that leaving her children unattended
was problematic. (See John M., supra, 212 Cal.App.4th at pp. 1124-1125
[upholding jurisdictional finding of risk].)
      We recognize mother’s two older children, particularly S., present
themselves as fiercely self-reliant, a characteristic one can reasonably infer
results, sadly, at least in part from mother’s chronic neglect of them. But the
children’s willingness to take care of themselves, by necessity, does not mean
they are not at serious risk when left all alone for long periods of time.
Compounding the safety risk, moreover, is the children’s disinclination to
seek any help from adults when left alone; S. has been taught literally to
keep herself and her siblings behind locked doors that close them off from the
outside world. And the two adults who have shared their homes with the
family at different times (mother’s sister J.G. and mother’s Vallejo
housemate) told consistent accounts of the children refusing food and care
from others, sequestering themselves in their bedroom, and generally
keeping to themselves. (Cf., In re Rocco M. (1991) 1 Cal.App.4th 814, 825-825
[questioning whether substantial evidence supported finding of substantial
risk of physical danger to 11-year-old boy left unsupervised by mother who
“proved that he could take care of himself, at least physically, on these
occasions, generally by placing himself under the care of other adults,
including a grandmother and an uncle,” but not deciding the issue],
disapproved on another ground in R.T., supra, 3 Cal.5th at p. 629].)




                                        22
      In arguing the evidence was insufficient to sustain the exercise of
jurisdiction, mother takes no account of the circumstances we have discussed
and, moreover, rests her position on the erroneous contention that S. was 13
years old (she was 11 when the incident leading to the detention occurred and
had just turned 12 by the time of the hearing). Mother also views the
evidence in the light most favorable to her, which disregards our standard of
review (for example, she implies the housemate had consented to watch her
children overnight and argues he then had a “change of heart” because she
had rejected his sexual advances). She also argues that her conduct in
leaving the children home without an adult was a “curable” problem, akin to
a temporary case of head lice (which does not constitute serious physical
injury or illness within the meaning of section 300, subdivision (b) (see Janet
T., supra, 93 Cal.App.4th at p. 390)). We cannot accept that analogy. There
is simply no comparison between parenting practices that leave a child
potentially vulnerable to contracting a minor, treatable condition that is “a
common affliction of children everywhere” (ibid.) and persistent, habitual
neglect that leaves children potentially vulnerable to the full panoply of harm
that could befall them when left unattended on a regular basis, including
overnight and sometimes for days at a time.
      For these reasons, substantial evidence supports the court’s finding the
children were at substantial risk of serious physical harm or illness.
                                        II.
                                  Disposition
      As relevant here, section 361 provides that a child who has been
declared a dependent of the juvenile court “shall not be taken from the
physical custody of his or her parents . . . unless the juvenile court finds clear
and convincing evidence of any of the following circumstances listed in



                                        23
paragraphs (1) to (5), inclusive . . . : [¶] (1) There is or would be a substantial
danger to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and there are no
reasonable means by which the minor’s physical health can be protected
without removing the minor from the minor’s parent’s . . . physical custody.”
(§ 361, subd. (c).) The statute also directs the juvenile court to “make a
determination as to whether reasonable efforts were made to prevent or to
eliminate the need for removal of the minor from his or her home” and to
“state the facts on which the decision to remove the minor is based.” (§ 361,
subd. (e); see also Cal. Rules of Court, rule 5.690(a)(1)(B)(i) [disposition report
must include “A discussion of the reasonable efforts made to prevent or
eliminate removal”].)
      Here, mother argues that the children were erroneously removed from
her custody at disposition, both because the court made errors of law under
section 361 and because the evidence was insufficient.
      We conclude the removal order was proper.
      A.       Claimed Errors of Law
      Mother argues, first, the juvenile court “made a misstatement of law
and appeared to misunderstand the legal standard required to remove a child
from a custodial parent under section 361.” She contends the court did this
in two ways: by making statements at the hearing in its oral ruling that she
contends reflects its misunderstanding of the applicable legal standard, and
also by failing to “state the facts” supporting its conclusions as required by
section 361.
      Turning first to mother’s argument the court misunderstood the law,
our initial difficulty is that mother’s counsel at no time objected that the
juvenile court misapplied or misunderstood the applicable legal standard



                                        24
under section 361. “ ‘A party forfeits the right to claim error as grounds for
reversal on appeal when he or she fails to raise the objection in the trial
court. [Citations.] Forfeiture, also referred to as “waiver,” applies in juvenile
dependency litigation and is intended to prevent a party from standing by
silently until the conclusion of the proceedings.’ ” (In re N.O. (2019)
31 Cal.App.5th 899, 935.)
      Even if this issue had been preserved, moreover, mother cites no
authority authorizing this court to review the juvenile court’s oral comments
at the hearing for legal error, as opposed to reviewing the correctness of the
orders that it issued. Ordinarily, we may not do so. “A judgment or order
will not be reversed simply because the trial court’s oral comments from the
bench . . . indicate the decision was based on a misunderstanding or
misapplication of the law. Even if the record demonstrates the trial judge’s
legal reasoning was unsound, the ruling will be affirmed so long as it can be
supported by any legal theory.” (Eisenberg et al., Cal. Practice Guide: Civil
Appeals & Writs (The Rutter Group 2020) ¶ 8:215.) This principle applies
equally to dependency cases. “ ‘We uphold judgments if they are correct for
any reason, “regardless of the correctness of the grounds upon which the
court reached its conclusion.” [Citation.] “It is judicial action and not judicial
reasoning which is the subject of review . . . .” ’ ” (In re Jonathan B. (1992)
5 Cal.App.4th 873, 876.) The authority mother cites did not involve a claim
the court’s oral comments from the bench reflected the commission of legal
error, but simply a contention the juvenile court applied the wrong statute
when it terminated dependency jurisdiction (section 364 rather than section
391). (In re Shannon M. (2013) 221 Cal.App.4th 282, 285, 288.) The
governing legal standard was a disputed issue in the juvenile court (id. at




                                        25
p. 290) and the appellate court simply resolved that legal question on appeal.
(Id. at p. 285.)
      Finally, and in all events, the juvenile court did not misunderstand the
legal standard. Although some of its initial comments articulated the legal
standard inaptly, counsel interjected and alerted the court to its
misstatements and the juvenile court then correctly stated the legal standard
as to all three children.11 Although its oral comments could have been more
clear, it expressly applied the clear and convincing evidence standard in its
oral ruling and expressly referenced section 361, subdivision (c)(1). In
addition, as the department notes, it signed findings and orders as to all
three children stating that there was clear and convincing evidence of the
circumstances stated in section 361, subdivision (c)(1).


      11  First addressing the younger daughter, I., the juvenile court initially
said it was finding by clear and convincing evidence that “returning the
minor to child [sic] is not warranted,” but then, at the request of the
department’s counsel, it confirmed that it was finding by clear and convincing
evidence that return to the mother would place the minor at substantial risk
(“Yeah, I was looking for the term of art and then I lost my train of thought.
That’s what I’m finding”). Later, after some discussion about visitation, it
again made a finding that “by clear and convincing evidence, as stated in
[section] 361[, subdivision] (c)(1), that return of [I.] presents a danger to the
child’s physical or emotional well-being,” following which counsel then waived
reading of the court’s actual orders.
      Next, addressing D., it initially said it was finding “by clear and
convincing evidence the return to the mother is not in the minor’s interest”
and “will create the possibility of emotional or physical harm.” But when the
department’s counsel again interjected and asked if the court was finding
that there’s a substantial risk of physical or emotional harm, the juvenile
court confirmed that it was. Again, all counsel waived reading of the orders
as to D.
      Finally, as to S., it found that “there’s clear and convincing evidence as
stated in [section] 361 and that the minor needs to be detained from the
mother.”


                                       26
      We also reject mother’s second legal contention—that the court erred
by failing to “state the facts on which the decision to remove the minor is
based” as required by section 361, subdivision (d). In the first place, she
asserts this error without elaboration or discussion, which is insufficient to
demonstrate error. (See In re A.C. (2017) 13 Cal.App.5th 661, 672 [“If an
argument in an appellate brief is supported by only an opinion or argument
of appellant’s counsel without ‘citation to any recognized legal authority,’ that
argument may be deemed waived for failure to present supporting
substantive legal analysis”].) Furthermore, the court did state the factual
basis for its decision, in a portion of the hearing transcript mother does not
acknowledge that we have quoted above. Indeed, the court did this after
mother’s counsel specifically asked the court to explain the basis for its
ruling. She fails to argue or demonstrate that those remarks were not
sufficient to comply with section 361’s directive. Moreover, when the juvenile
court concluded its remarks, mother’s counsel did not object that the court’s
explanation was insufficient under section 361 or required anything further.
In these circumstances, not only has mother failed to demonstrate error but
any objection to the adequacy of the court’s explanation was forfeited. (See In
re N.O., supra, 31 Cal.App.5th at p. 935.) Finally, and as the department
notes, any error also was harmless, because the disposition order was amply
supported by the evidence. (See In re Jason L. (1990) 222 Cal.App.3d 1206,
1218-1219 [juvenile court’s failure to state facts supporting its removal order
and to determine whether reasonable preventative efforts had been made
held harmless where dispositional order was supported by clear and
convincing evidence].) We now turn to that subject.




                                       27
      B.    Sufficiency of the Evidence
      Mother contends the evidence was insufficient to remove the children
from her custody, for two reasons. One, there was no clear and convincing
evidence of substantial danger if the children were left in her care. And
second, she contends the department did not make reasonable efforts to
prevent the children’s removal, and so it was not shown that there were “no
reasonable means by which the minor’s physical health can be protected
without removing the minor from the minor’s parent’s . . . physical custody”
as required by subdivision (c) of section 361.
            1.    Evidence of Substantial Danger
      We may readily reject mother’s first contention. She asserts in a single
sentence, without any discussion of the record or citation to legal authority,
that “there was no clear and convincing evidence of substantial danger if the
children remained in mother’s physical custody.” That is insufficient to
demonstrate error. “We may and do ‘disregard conclusory arguments that
are not supported by pertinent legal authority or fail to disclose the reasoning
by which the appellant reached the conclusions he wants us to adopt.’ ”
(United Grand Corp. v. Malibu Hillbillies, LLC (2019) 36 Cal.App.5th 142,
153; see also id. at p. 156 [appellant “has failed to adequately support these
claims with cogent argument or appropriate legal or factual citations.
Accordingly, they are forfeited”]; In re A.C., supra, 13 Cal.App.5th at p. 672.)
The point is not even captioned under a separate argument heading as
required by California Rules of Court, rule 8.204. (See United Grand Corp. at
p. 153.)
      Although it is not our job to “ ‘perform an unassisted study of the record
or a review of the law relevant to a party’s contentions on appeal’ ” (In re
Tobacco Cases II (2015) 240 Cal.App.4th 779, 808), we will briefly comment



                                       28
on the evidence because even if the point were not forfeited we would
conclude the evidence was sufficient.
      The burden of proving the need to remove a child from parental custody
is higher than the burden of establishing dependency jurisdiction. As
recently summarized by one appellate court:
      “ ‘Maintenance of the familial bond between children and parents—
even imperfect or separated parents—comports with our highest values and
usually best serves the interests of parents, children, family, and community.
Because we so abhor the involuntary separation of parent and child, the state
may disturb an existing parent-child relationship only for strong reasons and
subject to careful procedures.’ [Citation.]
      “Accordingly, ‘ “[i]n dependency proceedings[,] the burden of proof is
substantially greater at the dispositional phase than it is at the jurisdictional
phase if the minor is to be removed from his or her home” ’ or the physical
custody of a parent. [Citation.] The applicable statute, section 361,
subdivision (c), “ ‘ “is clear and specific: Even though children may be
dependents of the juvenile court, they shall not be removed . . . unless there
is clear and convincing evidence of a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being and there are
no ‘reasonable means’ by which the child can be protected without removal.” ’
[Citations.] [¶] . . . [T]he juvenile court must determine whether a child will
be in substantial danger if permitted to remain in the parent’s physical
custody, considering not only the parent’s past conduct, but also current
circumstances, and the parent’s response to the conditions that gave rise to
juvenile court intervention.” (In re I.R. (2021) 61 Cal.App.5th 510, 519-520.)
      Moreover, “ ‘On appeal from a dispositional order removing a child from
a parent we apply the substantial evidence standard of review, keeping in



                                        29
mind that the trial court was required to make its order based on the higher
standard of clear and convincing evidence.’ ” (In re I.R., supra,
61 Cal.App.5th at p. 520.) “When reviewing a finding that a fact has been
proved by clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial evidence from
which a reasonable factfinder could have found it highly probable that the
fact was true. In conducting its review, the court must view the record in the
light most favorable to the prevailing party below and give appropriate
deference to how the trier of fact may have evaluated the credibility of
witnesses, resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1011-1012.)
      Despite the higher burden involved at this stage of proceedings,
viewing this record in the light most favorable to the department, the record
as a whole contains substantial evidence from which the juvenile court could
find it highly probable there was a substantial danger to the children’s
“physical health, safety, protection, or physical or emotional well-being” if
they were left in mother’s custody.
      Mother’s younger daughter, I., was only five years old at the time of the
dispositional hearing, and her asthmatic brother D., only nine. The juvenile
court could find it highly probable there was substantial danger to these two
younger children if they were left in mother’s custody, because it was highly
probable mother would continue to leave them with no adult supervision for
extended periods of time. One was young and clearly incapable of caring for
herself. And the other, who was a few years older, had a serious, and indeed
potentially life-threatening, medical condition that could require a trip to the
hospital on a moment’s notice, at any time of day or night. “ ‘ “The parent



                                       30
need not be dangerous and the minor need not have been actually harmed
before removal is appropriate. The focus of the statute is on averting harm to
the child.” ’ [Citation.] The court may consider a parent’s past conduct as
well as present circumstances.’ ” (John M., supra, 212 Cal.App.4th at p. 1126
[affirming removal order].) Here, “The juvenile court could infer these were
recurring problems, and nothing in mother’s situation had changed to suggest
that they would not continue in the future,” and furthermore “there was no
indication mother ever acknowledged any problem with her leaving” her
children unattended. (Id. at pp. 1126–1127.)
      Although 12-year-old S. is not as immature as her siblings, here too we
are satisfied the removal order has sufficient support in the evidence. Two
factors, alone and in combination, demonstrate why that is so.
      First, S., like her siblings, has been left alone for days at a time,
including overnight. K.B., supra, 59 Cal.App.5th 593, the decision we have
discussed that upheld the exercise of jurisdiction over three older children
(ages 14, 10 and 7) whose parental drug abuse left them unsupervised on a
nightly basis, is again instructive. The appellate court held that the same
evidence that justified the juvenile court in taking jurisdiction in that case
also supported the children’s removal from parental custody under the clear
and convincing evidence standard imposed by section 361. (See K.B., at
p. 605.) Having already discussed the similarities of that case, we reach the
same conclusion. We acknowledge there may be circumstances in which
leaving a young adolescent such as S. unsupervised for a brief period of time
would not pose an undue risk to the minor’s safety, but that is not this case.
      Second, S.’s risk of suffering serious physical injury is exacerbated
because she has regularly been left with responsibility to care for her two
younger siblings, one of whom is very young and the other has a serious



                                        31
medical condition. For example, the more frequent her responsibilities for
preparing meals for them and trying to ensure they stay fed, the greater the
risk of kitchen accidents. And with no adult there to judge the necessity of a
call to 911, or to staunch the bleeding or to drive or get on a bus to seek
immediate medical care, the more potentially serious is any household
accident. Living for days at a time without adult supervision as she does, S.
is just one slip of a kitchen knife, one broken glass, or one sharp soup can lid
away from serious peril. S.’s caretaking responsibilities also put her at
serious physical risk because if harm befell either of the two younger children
(either by accident or, in D.’s case, because of a medical emergency) and S.
were to panic, there is an infinite variety of scenarios in which S. might be
seriously physically injured while panicking over one of her younger siblings.
      Moreover, “ ‘The trial court is in the best position to determine the
degree to which a child is at risk based on an assessment of all the relevant
factors in each case.’ ” (In re E.E., supra, 49 Cal.App.5th at p. 217.) Here,
again, mother’s resistance to any help or intervention throughout the course
of these proceedings, her dishonesty about S.’s age and her refusal to engage
at all with the agency were all additional cause for serious concern, including
with respect to 12-year-old S. (See ibid. [affirming order removing children
from parental custody where parents “did not cooperate with the social
worker or engage meaningfully in services,” were “emphatically resistant to
the agency’s investigation” and whose “resistant behavior and lack of
progress in services reflect a desire to avoid investigation . . . and a lack of
insight into the serious problems” posed by their conduct].) Moreover, there
is substantial evidence the children were sometimes left without adequate
food. Mother instructed the children not to eat food that other adults shared
with them, and the younger daughter I. was hungry the day the children



                                        32
were taken into protective custody. Leaving a minor alone for several days
without adequate food poses a substantial risk of danger to their physical
health, including an adolescent 12 year old.
      In short, we find no error in the court’s finding by clear and convincing
evidence that mother posed a substantial danger to her children.
      2.     Evidence of Reasonable Efforts to Prevent Removal and
             Consideration of Alternatives to Removal
      As noted, the juvenile court may not remove a child from parental
custody unless “there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s
parent’s . . . physical custody” (§ 361, subd. (c)(1)), and the juvenile court
must “make a determination as to whether reasonable efforts were made to
prevent or to eliminate the need for removal of the minor from his or her
home” and to “state the facts on which the decision to remove the minor is
based.” (Id., subd. (e).)
      Citing In re Ashly F. (2014) 225 Cal.App.4th 803, mother contends that
reasonable means of protecting the children did exist that should at least
have been considered, including unannounced home visits, public health
nursing services, in-home counseling services, shelter and childcare
assistance. Or, mother says she could have moved to the home of a family
friend. She contends that “both the Department and the court plainly failed
to explore alternatives to removal based on current information” as of the
time of the disposition hearing. Accordingly, she contends, the evidence was
insufficient to support the removal order.
      Ashly F. does not compel reversal. The appellate court in that case
reversed a removal order, but the record contained no evidence of reasonable
efforts by the agency to prevent removal. In its reports, the agency merely
regurgitated the statutory language in conclusory fashion without describing


                                        33
its efforts or the alternatives it had considered or rejected. (Ashly F., supra,
225 Cal.App.4th at p. 809.) Moreover, unlike here, both parents exhibited a
genuine desire to redress their parenting problems.12 In these circumstances,
Ashly F. held that the removal order was not supported by substantial
evidence. (Id. at p. 811.) Here, by contrast, the department documented its
repeated efforts to help mother, and it was mother who consistently rebuffed
them.
        The department’s efforts began on March 4, the day the children were
taken into protective custody, when the department offered to provide mother
with a childcare referral and she refused, “stating that she does not want
strangers taking care of her kids.”
        The detention report recommended a number of steps to facilitate the
return of the children to mother’s custody, including childcare services,
housing referrals, case management services and “mental health,” and the
court ordered the department to provide them.
        After that, the May 29 disposition report speaks for itself:
        “Since the writing of the Jurisdiction Report, the Department has
attempted to engage the mother, [S.B.]. [Mother] was invited and
significantly encouraged to participate in a Child Family Team Meeting on
April 23, 2020. [Mother] declined to participate in a Child Family Team


         The mother had expressed remorse for her conduct and was enrolled
        12

in a parenting class, and the father had already completed one. (See Ashly
F., supra, 225 Cal.App.4th at p. 810; In re V.L. (2020) 54 Cal.App.5th 147,
158 [distinguishing Ashly F.].) Here, by contrast, mother consistently denied
that she had engaged in dangerous parenting practices, and indeed she
opposed all reunification services (except for visitation) including parenting
classes and therapy. “[S]he is not in the same shoes” as the parents in Ashly
F. (In re V.L., at p. 158; see also John M., supra, 212 Cal.App.4th at p. 1127
[affirming removal order where, inter alia, mother never acknowledged any
problem with leaving son unattended].)


                                         34
Meeting stating she did not believe it was appropriate for the meeting to
occur virtually due to COVID-19 worries. [Mother] was informed she could
attend via telephone, not video chat, and continued to decline to participate.
         “On May 6, 2020, the undersigned contacted [mother] via text message
to schedule a telephone interview. [Mother] refused to communicate with the
undersigned via text message again stating it was not appropriate and
requested the undersigned contact her via e-mail or telephone. On May 6,
2020, the undersigned e-mailed [mother] and provided general times on
May 7, 2020 and May 8, 2020 to schedule a telephone appointment. [Mother]
responded to the email by stating: [¶] ‘You’ll need to be more specific. Time
wise and what is this phone call is all about? It’s been two weeks of trying to
reach you. Please stop calling my family and associates speaking on my
behalf. Magie, you do not represent me or my children’s interests. We have
attorneys for that. If you are to say to someone that I said something it had
better be signed by me. Not your interpretation of events like all of you have
been. Stick to the facts. Hold yourself to the law and its integrity. Thank
you.’
         “The undersigned clarified the intention of the interview, provided
more specific times, and reiterated the undersigned’s desk phone and cell
phone numbers. It should be noted the undersigned had not received any
missed calls, text messages, or e-mails from [mother] in the two (2) weeks
prior.
         “On May 7, 2020, the undersigned again reached out to [mother] to
schedule an appointment and provided her with referrals for parenting
education and mental health services via e-mail. The undersigned also
shared the Department could assist with housing resources, but the
undersigned needed more information to determine what referral was most



                                         35
appropriate. At the time of this writing [May 29, 2020], the undersigned has
yet to receive a return response from [mother].”
      At the contested hearing conducted two months later, the social worker
confirmed some of these details and provided updated information. By then,
mother had simply provided a new address in Southern California, but the
social worker still had not been able to speak with mother and thus could not
assess mother’s current living situation or whether mother was able to make
appropriate childcare arrangements. The social worker also testified that
earlier that very week mother had refused to participate in a child and family
team meeting for S. and insisted that the meeting be canceled. Mother
herself testified that she now lived in Oakland and had just put down a
deposit on a new apartment there, and admitted she had not given her new
address to the social worker or had her new housing situation assessed
(though she now professed willingness to have that occur).
      In light of all of this evidence, none of which mother’s appellate brief
discusses, mother’s contention the department and the juvenile court did not
fulfill their statutory duty to explore preventative alternatives to continuing
the children in out-of-home placements at the time of disposition borders on
frivolous. The department clearly attempted to consider alternatives, and
mother herself prevented any serious pursuit of them. (See, e.g., In re G.C.
(2020) 48 Cal.App.5th 257, 265-266 [“ample” evidence supports removal order
despite alternatives juvenile court “could have” pursued, given mother’s
failure to complete family maintenance services in prior case and her “history
of avoiding contact with social workers”].)
      What is more, even had mother been more willing to communicate with
her social worker, the juvenile court could reasonably doubt that mother
would abide by preventive measures designed to protect the children if they



                                       36
were returned to her custody, or cooperate with supportive in-home services.
For example, there was uncontradicted evidence that mother and S. had
regular unsupervised contact, which both violated the juvenile court’s orders
and disrupted S.’s fourth placement in foster care. And mother was
obstructionist in other ways as well. She interfered with a potential relative
placement, telling the children she did not want the children to live with
their aunt who was under consideration as a potential caregiver or have any
visitation with her. She encouraged S. to be secretive in therapy and
eventually she even managed to persuade the child to fire her therapist. In
these circumstances, in light of the entire record, “the juvenile court could
reasonably determine [the children] could not be safely placed in mother’s
custody in the hope that she would comply with court orders or [the
department’s] supervision.” (John M., supra, 212 Cal.App.4th at p. 1127.)
                                DISPOSITION
      The judgment is affirmed.




                                       37
                            STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




In re S.B. (A160627)


                       38